PER CURIAM.
This case is before us following the Florida Supreme Court’s remand in Commission on Ethics v. Barker, 677 So.2d 254 (Fla.1996). In this court’s earlier decision in Barker v. Florida Commission on Ethics, 654 So.2d 646 (Fla. 3d DCA 1995), we held section 112.313(4) to be unconstitutionally vague, and reversed an order issued by the Commission on Ethics finding city commissioner James Barker had violated this section by accepting complementary country club memberships. See D’Alemberte v. Anderson, 349 So.2d 164 (Fla.1977).
The Florida Supreme Court upheld the constitutionality of the statute. In light of the Supreme Court’s decision, and upon further review of the ease, we conclude that the hearing officer’s findings are not supported by competent, substantial evidence. See DeGroot v. Sheffield, 95 So.2d 912 (Fla.1957). Accordingly, we reverse and remand to the Commission on Ethics with directions that a dismissal be entered, and that Barker be acquitted of all charges.
Reversed and remanded with directions.